Eschweiler, J.
Appellant „contends that the evidence required a finding that Flessert, the deceased, was afflicted with tuberculosis, the disease causing his death, for some time prior to the passage of the law of July, 1919, so adding *381occupational diseases to the other grounds for compensation, and that, Flessert being so afflicted at the time of such amendment, no award could properly be made.
We find, however, in the record no such evidence as requires, as matter of law, a finding that Flessert did have tuberculosis prior to July, 1919, even were such a finding necessary to’ defeat the award. Though Flessert’s condition prior to July, 1919, was undoubtedly one especially inviting to the germs of tuberculosis’, yet that disease, as such, was not present until shortly before February, 1921.
The evidence here clearly supports the conclusion reached by the Commission and the circuit court that the conditions under which the occupation of granite cutting is and must be carried on are such that the consequent filling of the lungs with granite dust necessarily makes one so employed much more, and particularly, susceptible to pulmonary tuberculosis. This brings it within the term “occupational disease” in the present statute.
By the Court. — Judgment affirmed.